Citation Nr: 1500025	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-14 339	)	DATE
	)
	)


THE ISSUE

Entitlement to relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $5,412.60 resulting from the assignment of an earlier effective date for the award of service connection and a 100 percent rating for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to February 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 administrative decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In March 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic records located in Virtual VA/VBMS.


FINDINGS OF FACT

1.  In October 2007, the Board issued a decision granting an earlier effective date for the award of service connection and a 100 percent rating for PTSD which was effectuated by the RO in a rating decision issued in November 2007; the Veteran timely appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court) as to the issue of the effective date assigned.  

2.  In February 2009, the Veteran signed a contingent fee agreement with S.R., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past-due benefits awarded based upon the Veteran's pending claim.  A VA 21-22a was also filed at that time.  

3.  Thereafter, in February 2009, the Court issued an Order granting a Joint Motion for Remand filed by the parties, remanding the claim to VA for readjudication.  

4.  In an August 2009 Board decision, the Veteran was awarded an earlier effective date for the award of service connection and a 100 percent rating for PTSD, from July 1991 to June 1989.  This award was effectuated by the RO in a September 2009 rating decision.  

5.  In September 2009, the Veteran terminated his representation by S.R.  Notice of this action was provided to VA by S.R. in September 2009.

4.  A final decision was promulgated by the Board with respect to the issue involved in this appeal and the attorney was retained not later than one year following the date that the decision by the Board was promulgated.

5.  The fee agreement is reasonable.  


CONCLUSION OF LAW

The requirements for payment of attorney fees in the amount of 20 percent of past-due benefits payable to the Veteran calculated in the amount of $5,412.60, have been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

However, an attorney fee dispute is not a "claim" for disability compensation benefits.  The Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Chapter 51 of Title 38 of the United States Code, but rather, is seeking a decision regarding how benefits will be distributed under another Chapter, i.e., Chapter 59.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Nevertheless, the Veteran was afforded an opportunity to testify before a Veterans Law Judge in March 2014.  The Board finds that no further action is necessary here under VA's duties to notify and assist.  

Entitlement to Attorney's Fees

The Veteran disputes the payment of fees to S.R., his private attorney from February 2009 to September 2009.  Notations in the claims folder dated in February 2012 reflect that the funds in dispute, $5,412.60, were being held by VA pending the outcome of this appeal.  The Veteran contends the payment of these fees is/was unreasonable and requests relief from them. 

As a preliminary matter, the Board notes that the regulations regarding attorney-fee agreements were amended in May 2008.  The amended regulations are applicable to the claim on appeal, as the fee agreement at issue was signed in February 2009.  See 73 Fed. Reg. 29,852, 29,866 (May 22, 2008) ("The new regulations apply to fee agreements entered on or after June 23, 2008.  They do not apply to fee agreements entered before June 23, 2008.").  Accordingly, the prior regulations applicable to fee agreements do not apply and are not directly addressed within this decision.  See 38 C.F.R. § 20.609 (2007).  Nonetheless, pertinent to the current appeal, the regulatory changes provide that, in cases in which the notice of disagreement was filed on or before June 19, 2007, the requirements contained in the prior regulation (38 C.F.R. § 20.609(c) (2006)) largely still apply.  In particular, under 38 C.F.R. § 14.636(c)(2) , in cases in which the Notice of Disagreement (NOD) was filed on or before June 19, 2007, agents and attorneys may charge fees only for services provided after both of the following conditions have been met: 

(i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and 

(ii) the agent or attorney was retained not later than one year following the date that the decision by the Board was promulgated. (This condition will be considered to have been met with respect to all successor agents or attorneys acting in the continuous prosecution of the same matter if a predecessor was retained within the required time period.) 

38 C.F.R. § 14.636(c)(2).

When a claimant and an agent or attorney have entered into a fee agreement under which the total amount of the fee payable to the agent or attorney (i) is to be paid to the agent or attorney by the Secretary directly from any past-due benefits awarded on the basis of the claim, and (ii) is contingent on whether or not the matter is resolved in a manner favorable to the claimant, the total fee payable to the agent or attorney may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim.  A claim shall be considered to have been resolved in a manner favorable to the claimant if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d); 38 C.F.R. § 14.636(h)(1).

Under VA regulations, such award of past-due benefits must result in a cash payment to a claimant or an appellant from which the fee may be deducted.  (An award of past-due benefits will not always result in a cash payment to a claimant or an appellant.  For example, no cash payment will be made to military retirees unless there is a corresponding waiver of retirement pay.)  38 C.F.R. § 14.636(h)(1)(iii).

Also, under VA regulations, "past-due benefits" means a nonrecurring payment resulting from a benefit, or benefits, granted on appeal or awarded on the basis of a claim reopened after a denial by a VA agency of original jurisdiction (AOJ) or the Board or the lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the AOJ, the Board, or an appellate court.  38 C.F.R. § 14.636(h)(1).

When the benefit granted on appeal, or as the result of the reopened claim, is service connection for a disability, the "past-due benefits" will be based on the initial disability rating assigned by the AOJ following the award of service connection.  The sum will equal the payments accruing from the effective date of the award to the date of the initial disability rating decision.  If an increased evaluation is subsequently granted as the result of an appeal of the disability evaluation initially assigned by the AOJ, and if the agent or attorney represents the claimant or appellant in that phase of the claim, the agent or attorney will be paid a supplemental payment based upon the increase granted on appeal, to the extent that the increased amount of disability is found to have existed between the initial effective date of the award following the grant of service connection and the date of the rating action implementing the appellate decision granting the increase.  38 C.F.R. § 14.636(h)(1)(i). 

Regarding circumstances in which attorney fees may be charged, attorneys may charge claimants and appellants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).  Fee agreements must be reasonable; those which do not exceed 20 percent of past-due benefits are presumed reasonable.  See 38 C.F.R. § 14.636(e), (f).  

As referenced above, in cases where a notice of disagreement was filed on or before June 19, 2007, attorneys may charge fees only for services provided after both of the following conditions have been met: (i) a final decision was promulgated by the Board with respect to the issue, or issues, involved in the appeal; and, (ii) the attorney was retained not later than one year following the date that the decision by the Board was promulgated.  See 38 C.F.R. § 14.636(c)(2).

The essential facts of the case are not in dispute.  The Veteran appealed an April 1998 rating decision that assigned an effective date of August 1992 for the award of service connection and compensation for PTSD to the Board.  He also appealed a December 1999 rating decision wherein the RO increased the disability evaluation for PTSD to 100 percent, effective January 20, 1998.  In January 2003, the RO denied an effective date earlier than July 10, 1991, for the award of service connection for PTSD.  The Veteran appealed this decision.  In March 2005, the RO assigned an effective date of July 10, 1991, for the award of service connection and a 100 percent disability rating for PTSD.  In an October 2007 decision, the Board denied an effective date earlier than June 14, 1991 (date of claim, versus July 10, 1991) for the award of service connection and a 100 percent disability rating for PTSD.  The October 2007 Board decision was effectuated in a rating decision issued in November 2007.  

The Veteran appealed the October 2007 Board decision, inasmuch as it denied an earlier effective date prior to June 1991, to the Court.  

In February 2009, the Veteran signed a contingent fee agreement with S.R., a private attorney.  This agreement specified a fee equal to 20 percent of the total of any past due benefits awarded based upon the Veteran's pending claim.  A VA 21-22a was also filed at that time.  In February 2009, the Court issued an Order granting a Joint Motion for Remand filed by the parties remanding the claim back to the VA for readjudication.  In an August 2009 Board decision, the Veteran was awarded an earlier effective date for the award of service connection and a 100 percent rating for PTSD, from July 1991 to June 1989.  This award was effectuated by the RO in a September 2009 rating decision.  In September 2009, the Veteran terminated his representation by S.R.  Notice of this action was provided to VA by S.R. in September 2009.  

A January 2010 RO decision letter informed the Veteran as to the September 2009 rating decision and also explained that attorney fees in the amount of 20 percent of past due benefits was being withheld in accordance with the attorney fee agreement on file.  Specifically it explained that the total amount of past due benefits was $27,063.00 and that 20 percent of that amount was $5,412.60.  It then stated that the RO would decide in 60 days whether the attorney was entitled to the fee in accordance with 38 U.S.C.A. § 5904(d).  

A January 2010 attorney fee eligibility decision reflects the decision that the attorney is entitled to the attorney fees of $5,412.60.  

In February 2010, the Veteran filed a notice of disagreement with the attorney fee decision, stating his belief that the attorney was overpaid.   He stated that he did the leg work on the case and the attorney was trying to 'rip off' a poor veteran by getting some of his VA award money.  

In his testimony before the undersigned, the Veteran stated that while his case was on appeal in Washington, he received a letter in his mailbox and it had a bunch of attorneys names in it.  He thought they were like the DAV and could help with his case.  So, he signed the paper to give S.R. power of attorney.  He stated that he did not think the attorney would get a percentage of his money.  He objects to this fact.  

Here, 38 C.F.R. § 14.636(c)(2) applies because the NOD was filed on or before June 19, 2007.  The Board notes that a final decision was promulgated by the Board with respect to the issue on appeal in August 2009 and the attorney was retained in February 2009, not later than one year following the date that the decision by the Board was promulgated.  The fee is presumed reasonable as it provides for 20 percent of past-due benefits as payment to the attorney, and this presumption has not been rebutted.  The fee agreement is not found to be nonconforming to the regulatory requirements for such fee agreements.  

As noted, the Veteran testified that he signed the agreement but basically feels the attorney did not do enough work to support the award and he was under duress and on Thorazine and thought there would be no contingency fee.  Regardless, the signed agreement is clear on its face and is not contrary to any current law and regulation governing the award of attorney fee payments.  It specifies that the attorney is to be paid 20 percent of past due benefits awarded due to or flowing from the Attorney's representation of Client.  It reads, "Client hereby authorizes and directs the VA to withhold 20 percent of past due benefits awarded and to make direct payment to Attorney."  

To the extent that the Veteran argues that the Veteran was already paid an Equal Access to Justice Award (EAJA) by the government, so the $9000.00 EAJA fee and the $5,412.60 past due benefits payment would amount to more than he himself received, this is not persuasive.  The signed contract does provide that the attorney is entitled to 20 percent past due benefits and does not indicate any offset for EAJA.  The EAJA award was issued in connection with the Attorney's representation before the court.  In fact, the signed contract is replete with reference to the fact that the attorney work before the Court and VA are distinct.  "The parties agree that work performed before the Court and the work performed before the VA is not the same work."  And the parties also agreed that, "the award of past-due benefits by the VA shall be considered by the parties to be the result of different work than that which was performed by Attorney to secure remand at the Court."  The Board does not find any persuasive evidence to indicate that the Veteran was coerced into signing the contract, that he was not capable of signing a contract or that the contract is otherwise unenforceable.  Rather, it complies with controlling law.  

Accordingly, a 20 percent attorney fee calculated on the basis of the Veteran's award is warranted.  An attorney's fee award of $5,412.60, should be released to S.R., if this has not already been done in accordance with proper procedure.  


ORDER

Relief from the payment of attorney fees from past-due benefits at the 20 percent rate in the calculated amount of $5,412.60, is denied. 



                    _________________________________________________
	A. C. MACKENZIE
Acting Veterans Law Judge,  Board of Veterans' Appeals




Department of Veterans Affairs



